Title: To George Washington from Nicholas Cooke, 28 March 1776
From: Cooke, Nicholas
To: Washington, George

 

Sir
Providence March 28th 1776

This waits upon you by Col. Mathewson a Member of the General Assembly and a Gentleman of Merit, whom I beg Leave to recommend to your Notice.
The Assembly have appointed him to make Application to your Excellency for 40 Cannon from 9 to 24 Pounders to be made Use of for the Defence of the Colony. He hath it particularly in Charge to request your Excellency that the 18 and 24 Pounders which were lent by this Colony to the provincial Army assembled near Boston may be returned with their Carriages &c.—I have no Doubt of your Readiness to oblige the Colony in this reasonable Request, and beg Leave to assure you that I am with great Truth and Esteem, Sir Your most obedt and most hble Servt

Nichs Cooke

